Citation Nr: 1742566	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO. 13-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for a bilateral leg disorder.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for shortness of breath. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

After reviewing the contentions and evidence of record, the Board finds that the issue of service connection for PTSD is more accurately stated as listed on the title page of this decision. When a claimant asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). While the Veteran's claim has previously been specific to service connection for PTSD, the Veteran has multiple acquired psychiatric diagnoses. As the medical evidence establishes that the Veteran has these additional diagnoses, the Board has recharacterized the issue on appeal as listed on the title page.

The issues of service connection for an acquired psychiatric disorder and shortness of breath are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of osteoarthritis of the bilateral knees.

2. Throughout the appeal period, the Veteran has not been diagnosed with any condition concerning the lower extremities, other than osteoarthritis of the bilateral knees.

3. The Veteran's bilateral knee disorder did not manifest in service, was not continuous since service, was not shown to a compensable degree within one year of separation from service, and is not etiologically related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral leg disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for degenerative joint disease of the bilateral knees have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a May 2012 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded an in-person examination in October 2014. The VA examiner provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination and medical opinions are adequate to decide the Veteran's claims.

The claim was remanded in December 2016 in order to schedule the Veteran for a travel board hearing. The Veteran's hearing was held in April 2017. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for Bilateral Knee and Bilateral Leg Disorders

The Veteran contends his bilateral leg and knee disabilities are a result of multiple knee injuries in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Degenerative joint disease is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

Service treatment records note the Veteran complained of left knee pain in February 1977 and indicated he had previous problems with the same knee. However, the Veteran's service treatment records are absent of any symptoms of, diagnosis of, or treatment for osteoarthritis of the knees. Further, during the Veteran's April 1978 separation examination, the Veteran reported that he was in "good health," and the examiner determined the Veteran's lower extremities were normal on clinical examination. At his separation, the Veteran was assigned a "1" rating assessing his lower extremity under the PULHES profile system, indicating that the Veteran's lower extremities were then in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H "); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).


The Veteran has a current diagnosis of osteoarthritis of the knees. However, the Veteran does not have any other diagnoses concerning his lower extremities. The preponderance of the evidence is against a finding of a current disability of the lower extremities other than osteoarthritis of the bilateral knees upon which to predicate a grant of service connection. As a result, the claim must fail. In the absence of a present disability there can be no claim. Brammer v. Derwinski, 3 Vet. App. 223, 225. The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the evidence shows no diagnosis of a lower extremity disorder other than osteoarthritis of the bilateral knees at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). Evidence must show that the veteran currently has a disability for which benefits are claimed. As the evidence demonstrates no current disability of the lower extremities other than osteoarthritis of the bilateral knees upon which to base a grant of service connection, at any time during the appeal period, there can be no valid claim for that benefit. See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143-44. Because a current disability of the bilateral lower extremities has not been shown by competent evidence, the Board does not reach the additional questions of in-service injury, disease, or event, or the relationship between any such current disability and service. 

Further, the preponderance of the competent (informed and medically responsive) evidence is against a finding that the Veteran's bilateral knee disorder is related to service. The October 2014 VA examiner noted that the Veteran had osteoarthritis of both knees in symmetrical fashion, and that neither the claimed right leg abrasion in 1977 or the condition of "favoring" the left leg as a result is related to his subsequent development of osteoarthritis. The examiner opined that service did not cause nor aggravate the subsequent development of osteoarthritis. 

The October 2014 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is considered competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate explanation.

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of a bilateral knee disability in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for a bilateral knee disability may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran contends that he was informed by a VA physician that his osteoarthritis of the knees was related to his active service. However, the record does not contain any competent medical evidence to support this assertion. Although the Veteran is competent to report medical diagnoses a doctor has told him, he is not competent to establish a nexus through his own lay assertions. 

The Veteran is not competent to offer an opinion as to the etiology of his osteoarthritis due to the medical complexity of the matter involved. Arthritis requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377. The evidence does not show clinical documentation establishing a nexus between the Veteran's service and his current osteoarthritis of the bilateral knees. Consequently, the Veteran's statements that attempt to relate his osteoarthritis to active service are of no probative value.

Absent competent, credible, and probative evidence of a nexus between the Veteran's current knee condition and his active service, the Board finds that his bilateral knee disability is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for a bilateral knee disability is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a bilateral leg disorder is denied.

Service connection for a bilateral knee disorder is denied. 


REMAND

The RO denied the Veteran service connection for PTSD, citing no evidence to corroborate the Veteran's claimed stressor. The RO also denied the Veteran service connection for shortness of breath, citing lack of evidence of a nexus. However, the Veteran was not afforded VA examinations concerning his PTSD or shortness of breath. The conduct of a VA examination is required.

Accordingly, the case is REMANDED for the following actions:

1. Advise the Veteran that he may submit any further information (not currently in VA's possession) to substantiate the occurrence of his claimed in-service stressors, which he alleges led to PTSD. The Veteran is encouraged to provide as specific information as possible, including but not limited to dates, places, times, names and ranks of witnesses; whether he or others to his knowledge testified in administrative or judicial proceedings or otherwise provided statements to military authorities. 

Upon receipt of any additional information, the RO should ascertain if further research is necessary into the claimed stressors and if so, conduct such research.

2. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file. Also obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorders and shortness of breath

Based upon a review of the relevant evidence and sound medical principles, the VA examiner should provide the following opinions:

Are the Veteran's acquired psychiatric disorders etiologically related to his active service?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond. 

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, (IN PARTICULAR, WHETHER THE VETERAN'S CLAIMED STRESSORS ARE SUBSTANTIATED), the VA examiner's attention is drawn to the following:

*The January 2010 VA treatment record noting the Veteran had diagnoses of depression and PTSD;

*The June 2010 letter from a VA psychiatrist opining the Veteran's PTSD is a result of being shot while serving as a New York Police Department officer. 

*The November 2010 VA treatment record noting the Veteran had PTSD due to being shot after he left the military;

*The October 2011 letter from a VA psychiatrist stating the Veteran's PTSD is "directly related to witnessing a fellow soldier jump to his death";

*The April 2017 hearing where the Veteran states he has PTSD due to witnessing a fellow soldier's suicide attempt, and from killing what he believed to be a North Korean soldier.

Is the Veteran's shortness of breath etiologically related to his active service?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond. 

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The March 1978 service treatment record noting the Veteran complained of shortness of breath;

*The April 2010 VA treatment record noting the Veteran experienced breathing pattern issues and underwent respiratory therapy;

*The January 2012 VA treatment record noting the Veteran has a history of asthma and chronic obstructive pulmonary disease (COPD);

*The January 2013 VA treatment record noting the Veteran's history of smoking and noting that the Veteran stated he smokes when he is tired and out of breath;

*The March 2013 VA treatment record noting the Veteran complained of shortness of breath at rest;

*The April 2017 Hearing where the Veteran reported frequently experiencing shortness of breath in service.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


